DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 2/11/2022. Claims 1-20 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 2/11/2022 is being considered.
US 20140037633 to Groza is not being considered because the publication number appears to be incorrect. US 20140037633 is a publication to Pier et al. titled, Methods and Compositions Relating to Synthetic Beta-1,6 Glucosamine Oligosaccharides.

Drawings
The Drawings filed on 2/11/2022 are acceptable for examination.

Claim Objections
Claims 2-8 and 10-16 is objected to because of the following informalities:
Claim 2, “The system” is objected to because the limitation does not properly refer to the grid mounting system and thus lacks antecedent basis. This objection can be overcome by reciting, “The grid mounting system”. See also claims 3-8 and 10-15.
Claim 10, “wherein further comprising” is objected to because the limitation appears to contain a typographic error. This objection can be overcome by reciting, “ further comprising”.
Claim 16, “vertically a inserting pivot member” is objected to because the limitation appears to contain a typographic error. This objection can be overcome by reciting, “vertically [[a]] inserting a pivot member”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-12, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, “the first grid member” is indefinite because the limitation lacks antecedent basis. This rejection can be overcome by reciting, “the elongated first grid member”. See also claims 4, 10-12, 15.
Claim 2, “a vertically oriented pivot member” is indefinite because the claims previously recite a pivot member (claim 1, lines 3-4). Thus, the limitation appears to be a double inclusion. Does applicant intend for the limitation to refer to the same pivot member previously recited or a different/additional pivot member?
Claim 3, “the pivot member” is indefinite because the limitation lacks antecedent basis. Note that the claims previously recite more than one pivot member (claim 1, lines 3-4 and claim 2, line 2). Which pivot member is the limitation referring to in the claim?
	Claim 5, “the first and second grid members” is indefinite because the limitation lacks antecedent basis. This rejection can be overcome by reciting, “the first and second elongated first grid member”. See also claim 6.
Claim 12, “the stationary second grid member” is indefinite because the limitation lacks antecedent basis. Note that a second grid member is not previously recited. Does applicant intend to recite, “an elongated  second grid member”?
	Claim 15, “the elevation” is indefinite because the limitation lacks antecedent basis in the claims.
The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,280,089 (‘reference patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the reference patent are drawn to substantially the same invention, with minor differences in wording or phraseology. Thus, the claims of the reference patent encompass the scope of the claims of the instant application. Note that the restriction requirement in the prosecution of the reference patent was withdrawn in the Office action filed on 11/16/2021. In order to obtain a shield under 35 CFR 121, a divisional application must be filed “as a result of” a restriction requirement. This instant application was not filed “as a result of” anything that happened during the prosecution of the reference patent. This would be impossible since this instant application was filed after the reference patent was allowed. As noted above, the restriction requirement was withdrawn in the prosecution of the reference patent. MPEP 804.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaLonde et al. (US 5195289) (‘LaLonde’).
Claim 1, LaLonde provides a grid mounting system comprising:
a support structure (59; Fig. 11);
a mounting bracket 51/53 fixedly coupled to the support structure (it is understood that the mounting bracket is fixedly coupled to the support structure; col. 5, lines 37-39; Fig. 11) and comprising a pivot member (54; col. 5, lines 25-27; Figs. 10 and 11);
an elongated first grid member 66 pivotably coupled to the mounting bracket about a pivot axis (it is understood that the elongated first grid member is pivotably coupled to the mounting bracket about the axis at 54; col. 5, lines 25-27; Figs. 10-11), the first grid member movable about the pivot axis in a plurality of angular mounting positions (it is understood that the elongated first grid member is movable about the pivot axis in a plurality of angular mounting positions; col. 5, lines 25-27; Figs. 10-11).
Claim 2, LaLonde further provides wherein the first grid member is pivotably coupled to the mounting bracket by a vertically oriented pivot member which defines the pivot axis (54; col. 5, lines 25-27; Figs. 10-11).
Claim 7, LaLonde further provides wherein the support structure comprises a trim bracket (under the broadest reasonable interpretation, 59 constitutes a trim bracket as exceedingly broadly claimed), the trim bracket comprising at least one horizontally extending guide channel (channel defined by upper and lower flanges of 59; Figs. 5, 10 and 11).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaLonde et al. (US 5195289) (‘LaLonde’) as above and further in view of Bergman (US 8215075).
Claim 3, LaLonde teaches all the limitations of claim 1 as above. LaLonde is silent as to the pivot member comprising a threaded fastener. However, Bergman teaches a grid mounting system comprising a pivot member comprising a threaded fastener (8; col. 4, lines 62-66). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try using a pivot member comprising a threaded fastener, with the reasonable expectation of further strengthening the pivot connection using readily available and known materials.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaLonde et al. (US 5195289) (‘LaLonde’) as above and further in view of Bankston (US 20120017531).
Claims 4-6, LaLonde teaches all the limitations of claim 1 as above, but does not teach an elongated second grid member pivotably coupled to the mounting bracket and movable about the pivot axis in a plurality of angular mounting positions relative to the first grid member. However, Bankston teaches a system comprising an elongated second grid member 23 pivotably coupled to a mounting bracket 11 and movable about a pivot axis in a plurality of angular mounting positions relative to a first grid member (also labeled 23; Fig. 3), [claim 5] wherein the first and second grid members are pivotably movable in a horizontal plane of movement [0017], [claim 6] wherein the first and second grid members are movable independently of each other between 0 and 180 degrees relative to a support structure (16; it is understood that the grid members 23 are capable of being moved independently of each other between 0 degrees in a fully forward position parallel to 16 to a fully bent position parallel to 16 but extending in the opposite direction; [0017]; Figs. 1 and 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try modifying the mounting bracket such that an elongated second grid member pivotably couples to the mounting bracket and is movable about the pivot axis in a plurality of angular mounting positions relative to the first grid member, wherein the first and second grid members are pivotably movable in a horizontal plane of movement, wherein the first and second grid members are movable independently of each other between 0 and 180 degrees relative to the support structure, with the reasonable expectation of supporting elongated grid members in unique configurations.
Claim(s) 8-9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaLonde et al. (US 5195289) (‘LaLonde’) as above and further in view of Stackenwalt et al. (US 5572844) (‘Stackenwalt’).
Claim 8, LaLonde teaches all the limitations of claim 7 as above, and further teaches the mounting bracket being installed in the channel (col. 5, lines 37-50), but is silent as to the mounting bracket being slideably movable and adjustable in a horizontal position along the trim bracket. However, Stackenwalt teaches a system comprising a mounting bracket that is slideably movable and adjustable in a horizontal position along the trim bracket (col. 2, lines 57-67; Figs. 1-2). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the mounting bracket being slideably movable and adjustable in a horizontal position along the trim bracket, with the reasonable expectation of making it easier to install the grid member in a desired position.
Claim 9, LaLonde teaches a grid mounting system comprising:
a support structure (59; Fig. 11);
a mounting bracket 51/53 coupled to the support structure (the mounting bracket is coupled to the support structure; col. 5, lines 37-39; Fig. 11) and movable in a plurality of horizontal mounting positions (it is understood that 51 is movable in a plurality of horizontal mounting positions; col. 5, lines 15-36; Figs. 5, 10 and 11); and
an elongated first grid member 66 pivotably coupled to the mounting bracket and movable about a pivot axis in a plurality of angular mounting positions (it is understood that the elongated first grid member is coupled to the mounting bracket via 51 and is movable about a pivot axis at 54 in a plurality of angular mounting positions; col. 5, lines 25-27; Figs. 10-11).
Although LaLonde further teaches the mounting bracket being installed in the channel (col. 5, lines 37-50), LaLonde does not teach the mounting bracket being slideably coupled in the channel.
However, Stackenwalt teaches a system comprising a mounting bracket that is slideably coupled to a support structure (col. 2, lines 57-67; Figs. 1-2). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the mounting bracket being slideably coupled to the support structure, with the reasonable expectation of making it easier to install the grid member in a desired position.
Claim 11, LaLonde further teaches wherein the first grid member is pivotably coupled to the mounting bracket by a vertically oriented pivot member 54 which defines the pivot axis (col. 5, lines 25-36; Figs. 5, 10 and 11).
Claim 13, LaLonde further teaches wherein the support structure comprises a perimeter trim bracket configured for attachment to a wall (under the broadest reasonable interpretation, 59 constitutes a trim bracket and is capable of being attached to a wall, as exceedingly broadly claimed).  
Claim(s) 10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaLonde et al. (US 5195289) (‘LaLonde’) in view of Stackenwalt et al. (US 5572844) (‘Stackenwalt’) as above and further in view of Bankston (US 20120017531).
Claim 10, LaLonde and Stackenwalt teach all the limitations of claim 9 as above. LaLonde does not teach an elongated second grid member fixedly coupled to the mounting bracket in a stationary position and angularly disposed relative to the first grid member. However, Bankston teaches a system comprising an elongated second grid member 23 fixedly coupled to a mounting bracket 11 in a stationary position and angularly disposed relative to a first grid member (it is understood that the elongated second grid member is fixedly coupled to the mounting bracket in a stationary position and angularly disposed relative to a first grid member 23; Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try modifying the bracket to accommodate an elongated second grid member fixedly coupled to the mounting bracket in a stationary position and angularly disposed relative to the first grid member, with the reasonable expectation of supporting elongated grid members in unique configurations.
Claim 12, LaLonde and Stackenwalt teach all the limitations of claim 11 as above. LaLonde does not teach [the elongated] first grid member being pivotably coupled to [an elongated] second grid member by the pivot member. However, Bankston teaches a system comprising an elongated first grid member 23 and an elongated second grid member 23, wherein the elongated first grid member is pivotably coupled to the elongated second grid member by a pivot member (11 serves as the pivot member; Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try modifying the bracket to accommodate an elongated second grid member, such that the elongated first grid member is pivotably coupled to the elongated second grid member by the pivot member 54; LaLonde Fig. 5), with the reasonable expectation of obtaining unique ceiling appearance.
Claim 14, as modified above, the combination of LaLonde and Stackenwalt teaches all the limitations of claim 13, and further teaches wherein the mounting bracket is slideably interlocked with the perimeter trim bracket by complementary configured retention features on the mounting bracket and perimeter trim bracket (Stackenwalt col. 2, lines 57-67; 14, 16, 18, 20, 24, 26, 28, 30; Figs. 1-2).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaLonde et al. (US 5195289) (‘LaLonde’) and Stackenwalt et al. (US 5572844) (‘Stackenwalt’) as above and further in view of Wendt (US 5937605).
Claim 15, LaLonde and Stackenwalt teach all the limitations of claim 13 as above. LaLonde does not teach the mounting bracket including a vertical position adjustment feature configured to adjust the elevation of the first grid member. However, Wendt teaches a system comprising a mounting bracket including a vertical position adjustment feature (32; Figs. 1 and 3) configured to adjust the elevation of the first grid member (Figs. 1 and 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try modifying the mounting bracket to include a vertical position adjustment feature configured to adjust the elevation of the first grid member, with the reasonable expectation of being able to adjust the height of the elongated first grid member, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Allowable Subject Matter
Claims 16-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, particularly LaLonde et al. (US 5195289), Stackenwalt et al. (US 5572844), Bergman (US 8215075), Bankston (US 20120017531) and Wendt (US 5937605) do not teach or disclose, alone or in combination, all the elements, features and steps of the claimed invention, including inter alia, fixedly attaching a grid junction mounting bracket to a support structure, fixedly attaching a stationary first grid member to a mounting bracket, concentrically aligning a mounting hole on the movable second grid member with a mounting hole on the stationary first grid member, concentrically aligning a mounting hole on the movable third grid member with the mounting holes on the stationary first grid member and movable second grid member, and vertically inserting a pivot member through the concentrically aligned triad of holes. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references of record to arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635